Exhibit 10.2



AGREEMENT AND GENERAL RELEASE

Courier Corporation, its affiliates, subsidiaries, divisions, predecessors,
successors and assigns (including without limitation Courier Publishing, Inc.,
Dover Publications, Inc., Research & Education Association, Inc., Federal
Marketing Corp. d/b/a Creative Homeowner (together, "Employer") and Eric
Zimmerman and his heirs, executors, administrators, successors, and assigns
(collectively referred to throughout this Agreement as "Employee"), agree that:

                    1.        Last Day of Employment. Employee's last day of
employment with Employer is November 15, 2011 (the "Separation Date").
Regardless of whether Employee timely returns and signs this Agreement and
General Release, on or about the Separation Date, Employee will receive all
wages earned as of the Separation Date and pay for all vacation accrued but not
used as of the Separation Date. If Employee does not sign this Agreement and
General Release, his participation in group insurance benefits will end as of
the Separation Date and Employee will receive, under separate cover, information
regarding his right to continue insurance benefits under COBRA.

       2.         Consideration. In the event that Employee timely signs,
returns, does not revoke and complies with this Agreement and General Release,
as consideration for Employee timely signing, returning, and not revoking this
Agreement and General Release, and complying with its terms, Employer agrees to
the following consideration:

                             a.        provided that Employer has timely
received (and Employee does not revoke) the Agreement and General Release fully
executed by the Employee, Employer will pay Employee bi-weekly payments, each in
a gross amount of $8,403.85, less lawful deductions, beginning with the first
regular pay date practicable after November 15, 2011 and ending nine months
later on the first regular pay date after August 15, 2012 (the “Nine Month
Payment”).   If Employee is not employed with a different Employer as of the
first regular pay date after August 15, 2012, Employer further agrees to pay
Employee bi-weekly payments, each in a gross amount of $8,403.85, less lawful
deductions, through the first regular pay date after November 15,
2012.  Notwithstanding the above, if Employee becomes employed with a different
Employer prior to November 15, 2012 and remains employed until November 15,
2012, Employer will pay Employee, in addition to the Nine Month Payment set
forth above, 50% (fifty percent) of the $8,403.85 bi-weekly payment set forth
above ($4,201.93) on a bi-weekly basis for the period commencing on the first
regular pay date after August 15, 2012 through the first regular pay date after
November 15, 2012.  Employee agrees that he shall notify Employer within one
week of accepting employment with a different employer of the fact that he has
obtained new employment and of the date he will begin such new employment.
Employee further understands and agrees that employment with a different
employer is intended to include his provision of services to a different
employer as an employee or independent contractor.  Employer further agrees that
Employee may be entitled to receive a bonus earned for the current year up
through his Separation Date.  If such bonus is due and owing, Employer agrees to
pay Employee such bonus in accordance with Employer’s usual and customary
procedures.

                             b.        if Employee properly and timely elects to
continue medical coverage under the Courier Corporation Health Plan in
accordance with the continuation requirements of COBRA, Employer shall
contribute to the cost of maintaining Employee's current health coverage under
COBRA through November 15, 2012, in the same amount as if Employee was actively
employed, provided that Employee remains eligible for COBRA continuation
coverage. This contribution will cease on the earlier of (i) November 15, 2012;
or (ii) the date Employee becomes eligible for coverage under the group health
plan of another employer. Thereafter, Employee shall be entitled to elect to
continue such COBRA coverage for the remainder of the COBRA period, at
Employee's own expense if consistent with COBRA.

-1-

--------------------------------------------------------------------------------



Employee will receive, under separate cover, information regarding his right to
continue insurance benefits under COBRA. Employee agrees to immediately notify
Employer if he becomes eligible for coverage under the group health plan of
another employer prior to November 15, 2012.

                   3.        No Consideration Absent Execution of this
Agreement. Employee understands and agrees that Employee would not receive the
monies and/or benefits specified in paragraph "2" above, except for Employee's
execution and non-revocation of this Agreement and General Release and the
fulfillment of the promises contained herein.

                   4.        General Release of Claims. Employee knowingly and
voluntarily releases and forever discharges Courier Corporation, its affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns
(including, without limitation, Courier Publishing, Inc., Dover Publications,
Inc., Research & Education Association, Inc., Federal Marketing Corp. d/b/a
Creative Homeowner), and its and/or their current and former employees,
attorneys, officers, directors and agents thereof, both individually and in
their business capacities, and their employee benefit plans and programs and
their administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as "Releasees"), of and from any and all claims,
known and unknown, asserted or unasserted, which the Employee has or may have
against Releasees as of the date of execution of this Agreement and General
Release, including, but not limited to, any alleged violation of:

 

•

Title VII of the Civil Rights Act of 1964;  

•

Sections 1981 through 1988 of Title 42 of the United States Code;  

•

The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan);  

•

The Immigration Reform and Control Act;  

•

The Americans with Disabilities Act of 1990;  

•

The Age Discrimination in Employment Act of 1967 ("ADEA");  

•

The Worker Adjustment and Retraining Notification Act;  

•

The Fair Credit Reporting Act;  

•

The Family and Medical Leave Act;  

•

The Equal Pay Act;  

•

The Massachusetts Law Against Discrimination, G.L. c. 151B;  

•

The Massachusetts Wage and Hour Laws, G.L. c. 151;  

•

The Massachusetts Privacy Statute, G.L. c. 214, § 1B;  

•

The Massachusetts Wage Payment Statute, G.L. c. 149, § 148 et seq.;

 

•

The Massachusetts Sexual Harassment Statute, G.L. c. 214 § 1C;  

•

The Massachusetts Civil Rights Act, G.L. c. 12, § 11 H;

-2-

--------------------------------------------------------------------------------



 

•

The Massachusetts Equal Rights Act, G.L. c. 93, § 102;  

•

any other federal, state or local law, rule, regulation, or ordinance;  

•

any public policy, contract, tort, or common law;

 

•

any claims for vacation, sick or personal leave pay, short term or long term
disability benefits, or payment pursuant to any practice, policy, handbook or
manual; or  

•

any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

      If any claim is not subject to release, to the extent permitted by law,
Employee waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
Employer or any other Releasee identified in this Agreement is a party.

                    5.       Acknowledgements and Affirmations.

       Employee affirms that Employee has not filed, caused to be filed, or
presently is a party to any claim against any Releasee.

       Employee also affirms that Employee has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled and which were due and payable at the time Employee executed this
Agreement. Employee affirms that Employee has been granted any leave to which
Employee was entitled under the Family and Medical Leave Act and/or related
state or local leave or disability accommodation laws.

       Employee further affirms that Employee has no known workplace injuries or
occupational diseases.

       Employee also affirms that Employee has not divulged any proprietary or
confidential information of Employer or any of the Releasees and will continue
to maintain the confidentiality of such information consistent with Employer's
policies and Employee's agreement(s) with Employer and/or common law.

       Employee further affirms that Employee has not been retaliated against
for reporting any allegations of wrongdoing by Employer and/or any of the
Releasees, including any allegations of corporate fraud. The Parties acknowledge
that this Agreement does not limit either party's right, where applicable, to
file or participate in an investigative proceeding of any federal, state or
local governmental agency. To the extent permitted by law, Employee agrees that
if such an administrative claim is made, Employee shall not be entitled to
recover any individual monetary relief or other individual remedies.

      Employee affirms that all of the Employer's decisions regarding Employee's
pay and benefits through the date of Employee's execution of this Agreement were
not discriminatory based on age, disability, race, color, sex, religion,
national origin or any other classification protected by law.

                   6.        Eligibility Requirements/Applicable Data. Employee
acknowledges that he has received information regarding the job titles and ages
of eligible employees selected and not selected for the October 2011 Specialty
Publishing Executive Management Unit Separation Program. He further acknowledges
that he has received information regarding the decisional unit for the Specialty
Publishing Executive Management Unit Separation Program and the factors used in
selecting employees for separation.

-3-

--------------------------------------------------------------------------------



    7. Confidentiality, Return of Property and NonSolicitation of Employees.
Employee agrees not to disclose the existence or substance of this Agreement and
General Release, except to Employee's spouse, tax advisor, and/or an attorney
with whom Employee chooses to consult regarding Employee's consideration of this
Agreement and General Release, or as otherwise permitted by law. This includes,
but is not limited to, a prohibition against Employee discussing this Agreement
and General Release with current or former employees of Employer and/or any of
the Releasees, and/or other members of the public. Notwithstanding the
foregoing, Employee understands that Employer may file the Agreement and General
Release with the Securities and Exchange Commission and/or as otherwise required
to comply with its obligations. Employee and Employer further agree not to make
or publish any written or oral disparaging or defamatory statements regarding
Employee and Employer or any of the Releasees. Violation of this paragraph shall
be deemed a material breach of this Agreement and General Release.

   Employee affirms that Employee has returned all known Employer or Releasee
property, documents, and/or any confidential information in Employee's
possession or control. Employee also affirms that Employee is in possession of
all of Employee's known property that Employee had at Employer's premises and
that Employer is not in possession of any of Employee's property.

   Employee agrees that for twelve (12) months from the Separation Date,
Employee shall not, directly or indirectly: knowingly assist, solicit, hire,
offer employment to, or in any manner encourage employees of any Releasee to
leave the employ of any Releasee; or knowingly solicit, hire, or offer
employment to any former employee of any Releasee within the first ninety (90)
days after such former employee's departure from the Releasee.

   8.        Governing Law and Interpretation. This Agreement and General
Release shall be governed and conformed in accordance with the laws of the state
in which Employee worked at the time of Employee's last day of employment
without regard to its conflict of laws provision. In the event of a breach of
any provision of this Agreement and General Release, either party may institute
an action specifically to enforce any term or terms of this Agreement and
General Release and/or to seek any damages for breach. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement and General Release in
full force and effect.

   9.        Nonadmission of Wrongdoing. The Parties agree that neither this
Agreement and General Release nor the furnishing of the consideration for this
Agreement and General Release shall be deemed or construed at any time for any
purpose as an admission by Releasees of wrongdoing or evidence of any liability
or unlawful conduct of any kind.

   10.      Amendment. This Agreement and General Release may not be modified,
altered or changed except in writing and signed by both Parties wherein specific
reference is made to this Agreement and General Release.

   11.      Entire Agreement. This Agreement and General Release sets forth the
entire agreement between the Parties hereto, and fully supersedes any prior
agreements or understandings between the Parties, except for any Stock Option
Agreements and Stock Grant Agreements that Employee may have with Employer and
Employer Insider Trading policies, which shall remain in effect. Employee
acknowledges that Employee has not relied on any representations, promises, or
agreements of any kind made to Employee in connection with Employee's decision
to accept this Agreement and General Release, except for those set forth in this
Agreement and General Release.

-4-

--------------------------------------------------------------------------------



   EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO FORTY-FIVE (45) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND GENERAL RELEASE. EMPLOYEE ALSO IS ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO EMPLOYEE'S SIGNING OF THIS AGREEMENT AND GENERAL
RELEASE.

   EMPLOYEE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE. ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
DIANA SAWYER, VICE PRESIDENT, AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR
AGREEMENT AND GENERAL RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED TO
DIANA SAWYER, VICE PRESIDENT, OR HER DESIGNEE, OR MAILED TO DIANA SAWYER, VICE
PRESIDENT, COURIER CORPORATION, 15 WELLMAN AVENUE, N. CHELMSFORD, MA 01863, AND
POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS AGREEMENT
AND GENERAL RELEASE.

   EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO FORTY-FIVE (45) CALENDAR DAY CONSIDERATION PERIOD.

-5-

--------------------------------------------------------------------------------



   EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASEES.

   The Parties knowingly and voluntarily sign this Agreement and General Release
as of the date(s) set forth below:



EMPLOYEE   EMPLOYER COURIER CORPORATION       /s/ Eric Zimmerman By: /s/Peter
Folger Eric Zimmerman Peter Folger, Senior Vice President & Chief Financial
Officer   Date: November 15, 2011 Date: November 15, 2011



-6-















